Title: From George Washington to Robert Morris, 25 January 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Philada 25th January 1782.
                  
                  I have recd your favr of the 23d respecting Capt. Hutchins and shall give you a more difinitive answer after I have seen that Gentleman.
                  By a letter which General Lincoln addressed to me before he went to the Eastward, I find that you approve of my plan of sending Officers to the four New England States, particularly, with the Returns of the deficiencies of Troops, and with instructions to attend upon the Legislatures, and to endeavour to impress them with the expediency and, indeed, necessity of filling their Battalions previous to the opening of that CampaignHe informed me also that you would be glad to give the same Officers some instructions relative to the Business of your department—If so, I could wish you would have your letters ready to go by the next post, by which time I expect to have the returns prepared.  I have not yet fixed upon the Gentlemen who will be proper, but you can leave blanks for the insertion of the names of those who may be chosen.
                  As we may reasonably expect to hear soon again from Sir Henry Clinton on the Subject of the meeting of Commissioners, I think it would be well to be preparing the Substances of the powers to be delegated to the Gentlemen to whom the transaction of the proposed business will be committed.  What I would wish you to prepare, particularly, is so much as will relate to the liquidation of the former accounts of prisoners, and making provision for their maintanance in future.  I have the honor to be &c.
                  
               